Citation Nr: 1104067	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-11 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran is eligible for educational assistance 
benefits under the Montgomery GI Bill-Selected Reserve (Chapter 
1607), also known as the Reserve Educational Assistance Program 
(REAP).




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from June 2005 
to January 2006 and from February to June 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

FINDING OF FACT

The Department of Defense (DoD) has not established eligibility 
for this Veteran for Chapter 1607 benefits, i.e., participation 
in the REAP.

CONCLUSION OF LAW

The claim at issue has no legal merit.  10 U.S.C.A. §§ 16161-
16166 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7540, 21.7550 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Veteran's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA 
does not apply because the issue presented is solely of statutory 
and regulatory interpretation and/or the respective claim is 
barred as a matter of law in that it cannot be substantiated. 
 See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran contends he is entitled to VA educational assistance 
benefits under the Montgomery GI Bill - REAP, to assist in paying 
the costs of obtaining a Bachelor's degree at a college in 
California.  See August 2008 Claim (VA Form 22-1995).

Chapter 1607 of Title 10 of the United States Code establishes a 
benefits program known as the REAP.  The purpose of REAP is to 
provide educational assistance to members of the reserve 
components called or ordered to active service in response to a 
war or national emergency declared by the President or the 
Congress, in recognition of the sacrifices that those members 
make in answering the call to duty.  10 U.S.C.A. § 16161.  

Each military department, under regulations prescribed by DoD and 
the Department of Homeland Security with respect to the Coast 
Guard (when it is not operating as a service in the Navy), 
determines who is eligible for these benefits.  In turn, VA 
administers the program and pays benefits from funds contributed 
by DoD to each Veteran entitled to educational assistance.  
10 U.S.C.A. §§ 16162, 16166.

On or after September 11, 2001, a member of a reserve component 
is entitled to educational assistance if the member (1) served on 
active duty in support of a contingency operation for 90 
consecutive days or more; or (2) in the case of a member of the 
Army National Guard of the United States or the Air National 
Guard of the United States, performed full time National Guard 
duty under section 502(f) of title 32 for 90 consecutive days or 
more when authorized by the President or Secretary of Defense for 
the purpose of responding to a national emergency declared by the 
President and supported by Federal funds.  10 U.S.C.A. § 
16163(a).

A member remains entitled to educational assistance while serving 
(1) in the Selected Reserve of the Ready Reserve, in the case of 
a member called or ordered to active service while serving in the 
Selected Reserve; or (2) in the Ready Reserve, in the case of a 
member ordered to active duty while serving in the Ready Reserve 
(other than the Selected Reserve).  10 U.S.C.A. § 16164(a).

In this particular case at hand, VA made an inquiry to the DoD 
regarding the appellant's REAP eligibility using his Social 
Security identification number.  Significantly, though, DoD 
responses in September and November 2008 show no REAP file under 
his name exists, thereby in turn indicating the DoD has 
determined he is presently ineligible for these benefits.  To 
that end, a November 2008 DoD communication to the RO confirmed 
that he is ineligible for Chapter 1607/REAP educational benefits, 
providing a stated reason that this Marine was not mobilized for 
90 days.  Rather, DoD records only note him as having mobilized 
for a far shorter period, from June 1 to 15, 2007.  

To the extent the Veteran disagrees, the Board emphasizes that VA 
simply has no authority to alter the eligibility determination 
made by DoD.  The regulations clearly stipulate that 
determinations of eligibility for REAP benefits are within the 
sole purview of the United States Armed Forces.  38 C.F.R. §§ 
21.7540, 21.7550.

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  Since the Veteran's claim fails 
because of absence of legal merit or lack of entitlement under 
the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


